Exhibit 10.1
 
SETTLEMENT AGREEMENT




1.  Parties. The Parties to this Settlement Agreement (“Agreement”) are:


a.  Pure Bioscience, Inc. (“Pure”);


b.  Richmont Sciences, LLC, Richmont Holdings, Inc., Richmont Corporation and
IV-7 Direct, LLC (collectively, “Richmont”); and


c.  The Coalition to Save Pure (the “Coalition”).


2.  Effective Date.  The Effective Date of this Agreement is July 9, 2012.


3.  Background.  Pure and Richmont Sciences, LLC entered into several contracts
and/or agreements.  A dispute arose which resulted in litigation between the
Parties which is currently pending in the Superior Court of the State of
California, County of San Diego, Case No., 37-2011-00068594-CU-CO-EC, captioned
Pure Bioscience, Inc. v. Richmont Sciences, LLC and related cross-claims (the
“Litigation”).  In addition, Richmont Corporation has initiated a pending proxy
solicitation effort in connection with the upcoming Pure annual stockholder
meeting and election of Pure directors to its board (the “Proxy Solicitation”)
which is now being pursued in the name of the Coalition.


4.  Purpose.  The purpose of this Agreement is to settle the Litigation and the
Proxy Solicitation between the Parties.


5.  Dismissal of Litigation.  Within five days after the date of this Agreement,
all Parties will dismiss all claims and cross-claims in the Litigation with
prejudice, with each Party to bear its own attorneys’ fees, expenses and costs
incurred in connection with the Litigation or any claims that were or could have
been alleged in the Litigation.  No Party shall institute any future litigation
in any court arising out of or related to the facts and circumstances upon which
the Litigation and/or the Proxy Solicitation were based, or asserting any claims
that were or could have been asserted in the Litigation and/or the Proxy
Solicitation.


6.  Withdrawal of Proxy Solicitation.  Richmont and all their respective
principals, agents, subsidiaries, affiliates and assigns, including but not
limited to Richmont Corporation, John Rochon and John Rochon, Jr., shall take
and shall cause the Coalition to take all reasonable and necessary efforts to
withdraw and shall not resubmit, the Proxy Solicitation and any other nomination
of persons for election to the Pure Board of Directors at the 2012 annual
stockholder meeting or at any other annual or special meetings, and shall cease
and desist the solicitation of proxies with respect to such election or any
other matter that may be considered at such stockholder meeting.  Such efforts
shall include but not be limited to withdrawing all correspondence informing
Pure of any intent to nominate any directors for election at the annual meeting,
and notifying the United States Securities Exchange Commission in writing of the
termination of the proxy contest.  Richmont, including Richmont Corporation,
shall support and vote for Pure’s proposed slate of directors at the next annual
(2012) Pure stockholder meeting.
 
 
 
 
 

--------------------------------------------------------------------------------

 
7.  Future Constitution of Board.  After the next annual meeting or Special
Meeting of Stockholders of Pure at which directors are to be elected and at any
and all adjournments, postponements, recesses, reschedulings or continuations
thereof, Pure shall replace one member of the Pure Board of Directors with an
independent director, and shall also add an additional independent director to
Pure’s Board of Directors.  Pure shall make good faith efforts to do so within
12 months after the 2012 annual shareholder vote.


8.  Joint Press Release.  The Parties shall issue the attached Joint Press
Release on July 10, 2012.


9.  Future Board Elections and Proxy Solicitations.  Richmont, including
Richmont Corporation, shall not directly or indirectly initiate, join in or
support any Pure stockholder Proxy Solicitation effort or any effort to remove
or replace any Pure director for five years from the Effective Date of this
Agreement.


10.  Releases.  Pure and Richmont do hereby mutually generally release each
other from all claims, damages, liability or other relief of any sort, including
all such claims which were alleged or could have been alleged in the Litigation
and/or the Proxy Solicitation, except such claims or rights as are reserved or
created under this Agreement.  Pure and Richmont do hereby fully and forever
release and discharge each other, and their past, present, and future
affiliates, predecessors, successors and assigns, and their respective past,
present and future partners, officers, directors, agents, employees, and
attorneys from any and all known, unknown, suspected or unsuspected, fixed,
conditional or contingent claims or causes of action, debts, demands, contracts,
covenants, liens, liabilities, losses, costs, expenses (including, without
limitations, attorneys’ fees) or damages whatever kind or nature as they relate
to the claims that are the subject of the incident described herein.  Pure and
Richmont mutually acknowledge and agree that all prior contracts, agreements and
other understanding between the parties prior to the date hereof have been
terminated and that Richmont has no right, title or interest in or to any
technology, intellectual property or products of Pure.


11.  Waiver of Civil Code Section 1542. All rights under Section 1542 of the
Civil Code of the State of California are hereby expressly waived by all Parties
with respect to any and all releases set forth herein.  It is understood that
Section 1542 provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the debtor.
 
12.  Persons Bound and Benefited.  This Agreement shall be binding upon and
inure to the benefit of the Parties hereto, as well as all their successors,
assigns, heirs, representatives, employees, principals, agents, affiliates,
subsidiaries, officers, directors, members, partners, beneficiaries and
investors.
 
13.  Non-Disparagement.  Neither Party, nor their respective affiliates or
representatives shall directly or indirectly make false or misleading
representations regarding, or otherwise disparage, the other Party, its
affiliates or representatives, or its businesses, products, technologies,
intellectual property or activities.
 
 
 
 

--------------------------------------------------------------------------------

 
14.  No Admission.  This Agreement and it terms are in compromise of disputed
claims and is not an admission of liability for all or any part of any such
claims by any Party.
 
15.  Governing Law, Jurisdiction and Venue.  This Agreement was negotiated,
executed and delivered, and is to be wholly performed, in San Diego, California,
and the rights and obligations of the Parties shall be construed and enforced in
accordance with, and governed by, the internal, substantive laws of the State of
California.  The exclusive venue for any action to interpret or enforce this
Agreement, or any action in which this Agreement may support a defense or
counter-claim, shall be in the Superior Court for the State of California, San
Diego County.
 
16.  Enforcement Pursuant to California Code of Civil Procedure Section
664.6.  The Superior Court in which the Litigation was filed shall retain
jurisdiction pursuant to California Code of Civil Procedure Section 664.6 to
enforce this Agreement until performance in full, including but not limited to
by entry of the Stipulated Judgment.
 
17.  Alternative Jurisdiction to Enforce.  If the Superior Court declines to
enforce this Agreement pursuant to the procedures under Code of Civil Procedure
Section 664.6, then any alternative action to enforce, for breach of, or arising
out of this Agreement shall be commenced in the Superior Court for the State of
California, County of San Diego, and the Parties each agree and consent to
jurisdiction over them in that court for any such proceeding.
 
18.  Waiver of Jury Trial.  Each Party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding directly or indirectly arising out of, under or in
connection with any of this Agreement.
 
19.  Integration.  This Agreement constitutes the entire agreement between the
Parties with respect to the settlement, payment, dismissal, releases, and all
other matters and terms referenced herein, and supersedes any and all prior or
contemporaneous representations, warranties or other statements of any Party,
their attorneys or agents in connection with the negotiation or execution of
this Agreement.  Without limiting the foregoing, the Parties agree that in any
dispute arising out of this Agreement, no evidence relating to the negotiation
or drafting of this Agreement, or any prior drafts of this Agreement, shall be
admissible as evidence for any purpose, including but not limited to
interpreting this Agreement or the intention of the Parties.
 
20.  Amendment.  This Agreement may only be amended or modified in writing
executed by the Parties.


21.  Agreement Understood.  The Parties certify they have read all of this
Agreement, consulted with and received legal advice from their respective
attorneys concerning this Agreement, and understand and agree to the terms of
this Agreement.


22.  Involvement of Counsel.  The Parties acknowledge they have been represented
by legal counsel of their choosing in the negotiation and drafting of the terms
of this Agreement, each Party enters into this Agreement of its own volition,
freely and without coercion, based on its own judgment and advice of its own
counsel, and not in reliance on any representations or promises of the other
Party except as expressly set forth herein.
 

 
 
 

--------------------------------------------------------------------------------

 
23.  Joint Preparation.  This Agreement has been jointly negotiated and drafted,
and is not to be construed against any Party on the basis that it was the
drafter.


24.  Authority.  Each Party executing this Agreement warrants he, she or it is
the sole owner of the rights and obligations referred to and released herein,
has not assigned or otherwise transferred any interest in any such rights or
obligations, and is authorized to execute this Agreement personally or on behalf
of any entity for whom he or she is acting.


25.  Counterparts and Facsimile Signatures.  This Agreement may be executed in
counterparts, and such counterparts, taken together, shall constitute a single
agreement.  Electronically transmitted signatures affixed to a counterpart shall
have the force and effect of an original signature.


26.  Cooperation and Execution of Additional Documentation.  The Parties shall
cooperate and execute additional documentation which may be required to
implement, memorialize or carry out the provisions and intent of this Agreement.


Approved:
 

 
Morrison & Foerster LLP
         
Dated: July 10, 2012 
By:
/s/ Mark R. Wicker       Mark R. Wicker      
Wingert Grebing Brubaker & Juskie LLP
      Attorneys for Pure Biosciences Inc.  

 
 

 
 
         
Dated: July 10, 2012 
By:
/s/ Andrew A. Servais      
Andrew A. Servais
     
Attorneys for Richmont Sciences LLC,
Richmont Holdings, Inc. and
IV-7 Direct, LLC
         

 
 
 
 
 

--------------------------------------------------------------------------------

 


Agreed:                                                            
 

 
Pure Bioscience, Inc.
         
Dated: July 10, 2012 
By:
/s/ Michael L. Krall      
Michael L. Krall
         

 

 
Richmont Sciences, LLC
         
Dated: July 10, 2012 
By:
/s/ John Rochon, Jr.      
John Rochon, Jr.
         

 

 
Richmont Holdings, LLC
         
Dated: July 10, 2012 
By:
/s/ John Rochon, Jr.      
John Rochon, Jr.
         

 

 
Richmont Corporation
         
Dated: July 10, 2012 
By:
/s/ John Rochon, Jr.      
John Rochon, Jr.
         

 

 
IV-7 Direct, LLC
         
Dated: July 10, 2012 
By:
/s/ Heidi Hafer      
Heidi Hafer
         

 

 
The Coalition to Save Pure
         
Dated: July 10, 2012 
By:
/s/ John Rochon, Jr.      
John Rochon, Jr.
         

 

